Exhibit 10.3

 

Confidential Treatment Requested by

American Superconductor Corporation

[g20151103000343479242.jpg]

Amendment No. 2

to Supply Contract Number PPC1687-032014

 

This amendment number 2 to Contract Number PPC1687-032014 dated 25th August 2014
(the “Contract”) is effective as of 6 Aug 2015 (“Effective Date”) between Inox
Wind Ltd., having its head office at Plot No. 17, Sector 16-A, Noida 201301
(U.P) India (“Inox”) and American Superconductor Corporation, having its head
office at 64 Jackson Road, Devens, MA 01434, USA (“AMSC US”), hereinafter
collectively referred to as the “Parties” or individually as a “Party”.

 

WHEREAS, AMSC US and Inox executed a supply contract dated 12th August 2014 for
the supply of [**] ([**]) sets of DF2000/50Hz Electric Control Systems
(According to GL2010 guideline) by AMSC US to Inox; and

 

WHEREAS, AMSC US and Inox executed Amendment No. 1 to the Contract to clarify
part numbers and the Parties’ banking information as well as an agreement to
work collaboratively on any issues AMSC US encounters relative to drawing down
on the letter(s) of credit; and

 

WHEREAS, Inox desires to purchase from AMSC US and AMSC US agrees to sell to
Inox an additional [**] ([**]) sets of DF2000/50Hz Electric Control Systems
(According to GL2010 guideline) for the WT2000DF Wind Turbine.

 

The Parties agree as follows:

 

 

1.

The title of the Contract is changed to read as follows:

Supply Contract for DF2000/50Hz Electric Control Systems (According to GL2010
guideline) for the WT2000DF Wind Turbine.

 

2.

The first two sentences in sub-clause 1.1 under Clause 1  [Scope of Supply and
Contract Price] of the Contract, are hereby deleted and replaced with the
following:  

1.1 [**] ([**]) sets of Electric Control Systems [**] function and without
Condition Monitoring System (CMS) (hereinafter “ECS”).  Each set comprising of:

 

3.

Sub-clause 1.3 of Clause 1 [Scope of Supply and Contract Price] is deleted in
its entirety and replaced with the following:

1.3 The price for each ECS, FCA Shanghai, China and/or any place in Europe,
excluding VAT shall be:  EUR [**] (EURO [**]).  

TOTAL CONTRACT PRICE:

The total contract price, FCA Shanghai, China and/or any place in Europe
excluding VAT, shall be:  EUR 20, 920,000.00 (EUR Twenty Million Nine Hundred
Twenty Thousand Only).

 

4.

The following sub-clause 2.3 is hereby added to Article 2 [Delivery Period]:

2.3  Sub-clause 2.1 (including Note 1) applies only to the initial [**] ECS
previously ordered by Seller as of the date of this Amendment.  For the
additional quantity of [**] ECS added by Amendment No. 2, no later than four (4)
months prior to the date of the first forecasted delivery Buyer shall provide to
Seller the initial forecasted delivery schedule which will include the quantity
of the [**] ECS to be shipped per month (the “Delivery Schedule”).  Not later
than the 1st day of each month thereafter, Inox shall deliver to Seller an

1

Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

Exhibit 10.3

 

Confidential Treatment Requested by

American Superconductor Corporation

[g20151103000343479242.jpg]

updated Delivery Schedule for the amount of the [**] ECS not yet delivered which
will include the quantity of ECS to be shipped per month (“Monthly Delivery
Schedule”).  The maximum monthly shipment quantity provided by Buyer on the
Delivery Schedule and Monthly Delivery Schedule during any calendar month shall
not exceed [**] sets.  Notwithstanding anything to the contrary herein, Buyer
shall accept the full, or if prior shipments have been made, balance of [**] ECS
not later than [**] (“Final Delivery Date”) and shall pay for the same in
accordance with the provisions of sub-clause 3.(5).

 

5.

The following sub-clause 3.(5) is hereby added to Article 3 [Payment
Conditions]:

 

(5)  Sub-clause 3.1 and 3.2 apply only to the [**] ECS initially ordered by
Seller as of the date of this Amendment.  For the additional quantity of [**]
ECS added by Amendment No. 2, the following payment terms apply:  Prior to each
monthly shipment in accordance with the then current Delivery Schedule (for the
first delivery) and the Monthly Delivery Schedule (for subsequent deliveries),
Buyer shall cause to be issued by an approved bank of Buyer listed in sub-clause
3.(4) a letter of credit payable on-site in a form and format acceptable to the
seller and in an amount equal to [**]% of each shipment value. The letter of
credit shall be in accordance with UCP 600letter of credit shall be in
accordance with UCP 600.  The letter of credit shall be valid for 60 days and
shall include provisions for deferred payment by the Buyer of [**] days from the
date of FCR, and all interest charges shall be to the account of Buyer.  Letter
of credit charges in India shall be borne by the Buyer and letter of credit
charges outside of India shall be borne by the Seller.  If a letter of credit is
not issued in sufficient time to meet the Delivery Schedule (for the first
delivery) and the Monthly Delivery Schedule (for each subsequent delivery), the
associated shipment date will be extended accordingly.  In the event Buyer fails
to provide the Delivery Schedule and/or Monthly Delivery Schedule(s) prior to
the Final Delivery Date, (i) Seller shall be entitled to retain all advance
amounts remaining creditable to Buyer at such time, and Buyer shall not be
entitled to any credit or refund with respect to any such remaining advance
amounts, and (ii) Seller may, at its discretion, terminate this Contract by
written notice to Buyer pursuant to Article 18.  

 

 

6.

All other terms and conditions of the contract shall continue unchanged and
remain in full force and effect.

 

The Parties are signing this Amendment on the date stated in the introductory
clause.

 

Inox Wind Ltd.

 

American Superconductor Corporation

 

 

 

 

 

 

 

 

BY

/s/ Rajeev Gupta

 

BY:

/s/ James Maguire

 

 

 

 

NAME:

Rajeev Gupta

 

NAME:

James Maguire

 

 

 

 

 

TITLE:

Director

 

TITLE:

EVP Operations

 

 

 

 

 

DATE:

August 25, 2015

 

DATE:

August 26, 2015

 

 

 

 

 

 

2

Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.